          Case 6:20-cv-01210-ADA Document 17 Filed 05/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 Ocean Semiconductor LLC,
                                                     Civil Action No.: 6:20-cv-1210
                        Plaintiff
                                                     JURY TRIAL DEMANDED
 v.
                                                     PATENT CASE
 MediaTek Inc. and MediaTek USA Inc.
 (“MediaTek”),

                        Defendants.




                            CASE READINESS STATUS REPORT

       Plaintiff Ocean Semiconductor LLC (“Ocean”) and Defendants MediaTek Inc. and

MediaTek USA Inc. (“MediaTek”) hereby provide the following status report in advance of the

initial Case Management Conference (CMC).

                                    FILING AND EXTENSIONS

       Plaintiff’s Complaint (Dkt. 1) was filed on December 31, 2020. There has been one

extension for a total of ninety days.

                              RESPONSE TO THE COMPLAINT

       MediaTek responded to the Complaint with its Motion To Dismiss Claims For

Infringement Of The ‘248, ’305, ’402, And ’538 Patents Under 35 U.S.C. § 271(G) (“Motion to

Dismiss”) (Dkt. 13) and an Answer and Counterclaims (Dkt. 14) on March 12, 2021. Ocean

filed its Answer to Defendants’ Counterclaims (Dkt. 16) on April 29, 2021.

                                        PENDING MOTIONS

       Currently pending before this Court is MediaTek’s Motion to Dismiss (Dkt. 13).
                                               1
          Case 6:20-cv-01210-ADA Document 17 Filed 05/04/21 Page 2 of 4




                      RELATED CASES IN THIS JUDICIAL DISTRICT

    1. Ocean Semiconductor LLC v. NVIDIA Corporaton, Civil Action No.: 6:20-cv-1211-ADA

        (W.D. Tex.)

    2. Ocean Semiconductor LLC v. NXP Semiconductors N.V., NXP B.V. and NXP USA, Inc.,

        Civil Action No.: 6:20-cv-1212-ADA (W.D. Tex.)

    3. Ocean Semiconductor LLC v. Renesas Electronics Corporation and Renesas Electronics

        America, Inc., Civil Action No.: 6:20-cv-1213-ADA (W.D. Tex.)

    4. Ocean Semiconductor LLC v. Silicon Laboratories Inc., Civil Action No.: 6:20-cv-1214-

        ADA (W.D. Tex.)

    5. Ocean Semiconductor LLC v. STMicroelectronics, Inc., Civil Action No.: 6:20-cv-1215-

        ADA (W.D. Tex.)

    6. Ocean Semiconductor LLC v. Western Digital Technologies, Inc., Civil Action No.: 6:20-

        cv-1216-ADA (W.D. Tex.)

                           IPR, CBM, AND OTHER PGR FILINGS

        Defendant Western Digital Technologies (“WDT”) in Ocean Semiconductor LLC v.

Western Digital Technologies (Civil Action No.: 6:20-cv-1216-ADA) has filed an inter partes

review petition (IPR2021-00864) on April 29, 2021, challenging the validity of one of eight

patents asserted against WDT, U.S. Patent No. 6,660,651. That patent has also been asserted in

this action.

                      NUMBER OF ASSERTED PATENTS AND CLAIMS

        In the Complaint, Plaintiff has identified seven patents and a total of seven claims as

being infringed by MediaTek. Plaintiff will set forth all asserted patents and claims in its

preliminary infringement contentions.




                                                 2
             Case 6:20-cv-01210-ADA Document 17 Filed 05/04/21 Page 3 of 4




                        APPOINTMENT OF TECHNICAL ADVISER

        Plaintiff does not intend to request, nor anticipates a need for, a technical adviser at this

juncture. MediaTek believes that the Court’s appointment of a technical adviser will be useful in

this case.

                                 MEET AND CONFER STATUS

        Plaintiff and Defendants met and conferred.

        MediaTek intends to move for an intra-district transfer to the Austin Division. Otherwise,

the parties have no pre-Markman issues to raise at the case management conference other than

those already identified in the pending motion (Dkt. 13).




                                                   3
         Case 6:20-cv-01210-ADA Document 17 Filed 05/04/21 Page 4 of 4




Dated: May 4, 2021
                                               Respectfully Submitted,


 /s/   Alex Chan                                 /s/ Stephanie Sivinski
 Timothy Devlin                                 David H. Harper
 tdevlin@devlinlawfirm.com                      Texas Bar No. 09025540
 Henrik D. Parker                               david.harper@haynesboone.com
                                                Stephanie Sivinski
 hparker@devlinlawfirm.com
                                                Texas Bar No. 24075080
 Alex Chan                                      stephanie.sivinski@haynesboone.com
 State Bar No. 24108051                         HAYNES AND BOONE, LLP
 achan@devlinlawfirm.com                        2323 Victory Avenue, Suite 700
 DEVLIN LAW FIRM LLC                            Dallas, Texas 75219
 1526 Gilpin Avenue                             (214) 651-5000 (telephone)
 Wilmington, Delaware 19806                     (214) 200-0615 (fax)
 Telephone: (302) 449-9010
                                                COUNSEL FOR DEFENDANTS MEDIATEK INC.
 Facsimile: (302) 353-4251                      AND MEDIATEK USA INC..

 Attorneys for Plaintiff,
 Ocean Semiconductor LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s CM/ECF system.



                                            /s/ Alex Chan
                                            Alex Chan




                                               4
